Title: To Thomas Jefferson from Bernard Peyton, 17 June 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
17 June 1822
I am favor’d with yours of the 11th: & 14 Inst:, & note contents—Your blank notes are in time for the next renewals of your notes, & it will be well to send blanks the 1st. of every other month—I have purchased, agreeable to your directions, a bill of exchange on London for £293.12.6, which at par there, is $1305, for which I paid 9 pr Ct premium, making $1,422.45 paid for the bill, & my Comssn for effecting negotiation & remitting, 1 pr Ct, making the total cost of the bill $1,436.67– of which $488.80 is your part, & at your debit, agreeable to your memorandum, & $947.87, to the debit of the University, which leaves the University fund, placed in my hands by Alexdr Garrett for this purpose, deficient $86.87, of which you can advise him, if you please—The first & second of these bills, together with your letter, all addressed to Saml Williams London, are this day mailed for New York, to go by the first vessel for London or Liverpool, this is to say, your letter, and one of mine, by the first vessel, & my second, with a duplicate of the bill, by the next succeeding vessel, the 3d bill is retained in my possession—on this transmission, have charged 75¢ of the postage to the University, which is to be added to the above sum of $86.87—Agreeable to your further directions, have purchased a bill on N. York for $125, at an advance of 1½ pr Ct—say at your debit $126.88, which I have remitted to Messrs: Leroy Bayard & Co of New York on your a/c—Also a bill on Philadelphia for $196.20,—which will allow to Jno Vaughan, to whom it is remitted, the $180, you wished remitted, & 9 pr Ct (the exchange on England) premm, to place it in Marsellis, which may be too great, or too small an allowance, for all I know, as I do not know the rate of exchange with that place, I have mentioned your wishes however to Mr Vaughan, & he will no doubt do what is propeper in the matter, add to this bill  the premm on Philada of 1½ pr ct, & the whole cost of it is  $199.16 of which, agreeable to your memorandum, your proportion is $152.09, which is at your debit, and  $47.09 at the debit of Th: J. Randolph—all which hope will be agreeable to you—Your several dfts;, of which I am advised, have nearly all arrived,  one of $400, to Wolfe & Raphael, not advised of, which are paid—I will attend to the package you expect from Petersburg & from Mayo & will forward them, together with the Tin, to Wolfe & Raphael of Charlottesville as directed—I write in haste—Yours with great sincerityB. PeytonBill for £293.12.6 at  par is$1305.00add 9 pr Ct premm on exchge117.45 paid for the bill$1,422.45my Comssn 1 pr Ct14.22Total cost—$1,436.67At debit T. Jefferson $488.80}〃〃University 947.87 1,436.67Bill on New York for$125add premm 1½ pr Ct1.88At debit T. J.$126.88Bill on Philada $180,  on Marseilles is$196.20add 1½ pr Ct prem. on Philada2.96$199.16At debit T. Jefferson$152.07}〃〃T. J. Randolph47.09199.16